FILE COPY




                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00333-CR
                             NO. 02-15-00334-CR
                             NO. 02-15-00335-CR
                             NO. 02-15-00336-CR
                             NO. 02-15-00337-CR


BARON D. BOSTICE                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                       STATE


                                    ------------

      FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
 TRIAL COURT NO. 0957231D, 1001707R, 1001711R, 1001712R, 1001713R

                                    ------------

                                   ORDER

                                    ------------

      We have construed pro se appellant’s letter filed November 12, 2015, as a

motion. Because appellant drafted his letter before we issued our opinion on

November 12, 2015, we do not construe his motion as a motion for rehearing.

      For the reasons set out in our November 12, 2015 opinion, we have no

jurisdiction over appellant’s appeal.         Accordingly, appellant’s motion is

DISMISSED for want of jurisdiction as well.
                                                                        FILE COPY




      The clerk of this court is directed to transmit a copy of this order to the

appellant and attorneys of record.

      DATED November 23, 2015.

                                                 PER CURIAM




                                       2